 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANN D. FEIL,                                      No. 2:14-CV-2276-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brought this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Final judgment was entered on June 12, 2017, remanding this matter for further proceedings.

21   Pending before the court is plaintiff’s unopposed motion for attorney’s fees under the Equal

22   Access to Justice Act (EAJA) (Doc. 35).

23   ///

24   ///

25   ///

26   ///

27   ///

28
                                                       1
 1                  Given the lack of any opposition from the Commissioner, the reasonableness of

 2   the fees sought, and good cause appearing therefor, plaintiff’s motion is granted. Plaintiff is

 3   awarded EAJA attorney’s fees in the amount of $10,639.34, payable directly to plaintiff by the

 4   Commissioner within 65 days of the date of this order. See Astrue v. Ratliff, 130 S.Ct. 2521

 5   (2010).

 6                  IT IS SO ORDERED.

 7

 8   Dated: December 18, 2018
                                                           ____________________________________
 9                                                         DENNIS M. COTA
10                                                         UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
